FILED
                            NOT FOR PUBLICATION                             AUG 03 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        Nos. 14-10354
                                                      14-10358
               Plaintiff - Appellee,
                                                 D.C. Nos. 3:13-cr-00080-MMD
 v.                                                        3:13-cr-00090-MMD

UVALDO CARRILLO-MARTINEZ,
a.k.a. Uvaldo Carrilo-Martinez, a.k.a.           MEMORANDUM*
Ubaldo Carrillo, a.k.a. Juan Martinez
Equovelo,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Miranda M. Du, District Judge, Presiding

                              Submitted July 21, 2015**

Before:        CANBY, BEA, and MURGUIA, Circuit Judges.

      In these related appeals, Uvaldo Carrillo-Martinez appeals his guilty-plea

convictions and 120-month concurrent sentences for conspiracy to possess with


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
intent to distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1),

(b)(1)(A)(viii), 846, and unlawful reentry by a deported, removed, or excluded

alien, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386 U.S.

738 (1967), Carrillo-Martinez’s counsel has filed briefs stating that there are no

grounds for relief, along with motions to withdraw as counsel of record. Carrillo-

Martinez has filed a pro se supplemental brief. No answering brief has been filed.

      Carrillo-Martinez waived his right to appeal his convictions and sentences.

Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waivers. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

these appeals. See id. at 988.

      To the extent Carrillo-Martinez argues in his pro se brief that counsel

provided ineffective assistance, we decline to address this issue on direct appeal.

See United States v. Rahman, 642 F.3d 1257, 1259-60 (9th Cir. 2011).

      Counsel’s motions to withdraw are GRANTED.

      Appeal Nos. 14-10354 and 14-10358 DISMISSED.




                                          2                           14-10354 & 14-10358